                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION


RICK KNIGHT,                               )
                                           )
                         Plaintiff,        )
                                           )
vs.                                        )      Case No. 18-00090-CV-W-ODS
                                           )
ENCOMPASS HOME & AUTO                      )
INSURANCE,                                 )
                                           )
                         Defendant.        )

 ORDER (1) DENYING DEFENDANT’S MOTION TO BIFURCATE, (2) GRANTING IN
PART AND DENYING IN PART PLAINTIFF’S MOTIONS IN LIMINE, (3) GRANTING IN
PART, DENYING IN PART, AND DEFERRING IN PART DEFENDANT’S MOTIONS IN
 LIMINE, AND (4) DIRECTING THE PARTIES TO FILE SUPPLEMENTAL BRIEFING
       Pending is Defendant’s motion to bifurcate (Doc. #45), Plaintiff’s motions in
limine (Doc. #53), and Defendant’s motions in limine (Doc. #55). As set forth below,
Defendant’s motion to bifurcate is denied, Plaintiff’s motions in limine are granted in part
and denied in part, and Defendant’s motions in limine are granted in part, denied in part,
and deferred in part.


                    I.      DEFENDANT’S MOTION TO BIFURCATE
       Defendant requests the Court to bifurcate the trial, separating the claims of
liability for underinsured motorist benefits and vexatious refusal. Doc. #45. Defendant
argues infusing evidence of the vexatious refusal claim with the other issues would be
highly prejudicial to him. Plaintiff argues the contractual and bad faith claims are similar
enough to permit trial of all claims simultaneously and bifurcation would result in
duplicative trials and repetitious evidence. Doc. #48.
       The Federal Rules of Civil Procedure provide the Court’s authority to order
bifurcation:
       For convenience, to avoid prejudice, or to expedite and economize, the
       court may order a separate trial of one or more separate issues, claims,
       crossclaims, counterclaims, or third-party claims. When ordering a
       separate trial, the court must preserve any federal right to a jury trial.
Fed. R. Civ. P. 42(b). “District courts possess broad discretion to bifurcate issues for
purposes of trial….” O’Dell v. Hercules, Inc., 904 F.2d 1194, 1201-02 (8th Cir. 1990)
“[D]istrict courts should consider the preservation of constitutional rights, clarity, judicial
economy, the likelihood of inconsistent results and possibilities for confusion.” Id. at
1202 (citing Koch Fuels, Inc. v. Cargo of 13,000 Barrels of No. 2 Oil, 704 F.2d 1038,
1042 (8th Cir. 1983)). The district court’s ruling on a motion to bifurcate is reviewed for
an abuse of discretion. Athey v. Farmers Ins. Exch., 234 F.3d 357, 362 (8th Cir. 2000).
A district court does not abuse its discretion by denying a motion to bifurcate if the
movant failed to show the denial prejudiced its case. Id.
       The Court finds bifurcation is unnecessary to avoid prejudice or expediate the
trial. Bifurcation would not necessarily preserve judicial economy because, for example,
evidence regarding the coverage issue would be presented during both phases of the
trial if Defendant’s request was granted. For the same reason, the convenience of the
parties and jury may be burdened if the matter is bifurcated. The Court finds no reason
to bifurcate the trial. Accordingly, Defendant’s motion to bifurcate is denied.


                                II.    MOTIONS IN LIMINE
       Parties are reminded these rulings are interlocutory. Thus, the denial of a
request to bar evidence at this juncture preserves nothing for review, and the parties
may re-assert their objections at trial if they deem it appropriate to do so. Evidence
barred by this Order shall not be discussed in the jury’s presence (including during
opening statements) without leave of the Court. The parties are free to suggest (out of
the jury’s presence) that something has occurred during the trial that justifies a change
in the Court’s interlocutory ruling.


                             A. Plaintiff’s Motions in Limine
   (1) Payments Made by Plaintiff’s Health Insurance Company or His Employer
                      Pursuant to the Collateral Source Rule
       Plaintiff moves to exclude any mention of payments made by his health
insurance company or his employer pursuant to the collateral source rule. Defendant
does not oppose Plaintiff’s motion as to collateral sources but requests the right to cross


                                               2
examine Plaintiff on whether he actually sustained a loss as allowed under the law. The
Court grants Plaintiff’s motion and Defendant’s request. The parties shall not mention
or discuss collateral source payments.


    (2) Actual Amount Paid Verses Charged Amount of Plaintiff’s Medical Bills
       Plaintiff requests that Defendant be precluded from offering evidence of the
actual amount paid for Plaintiff’s full medical bills. Plaintiff argues that because the
underlying tortfeasor is not a party to the action, Missouri Revised Statute § 490.715
cannot apply because the medical treatment was not necessitated by a party’s
negligence. Defendant argues section 490.715 applies, and the reasonable and logical
interpretation of section 490.715 gives “party” a broader meaning. Defendant further
contends it is entitled to introduce evidence of “net” medical bills.
       The defendant insurance company’s liability is derivative of the liability of the
underlying tortfeasor, and as such, the underlying tortfeasor is a “party” as defined by
section 490.715.5. Behlmann v. Century Sur. Co., 794 F.3d 960, 964 (8th Cir. 2015).
Accordingly, the Court finds that both the amount billed, and the amount paid to the
healthcare provider(s) are admissible. The Court further notes this analysis was
recently employed by the Missouri Court of Appeals to reach the same result. See
Brancati v. Bi-state Dev. Agency, 2018 WL 6613412 (Mo. App. 2018) (finding the trial
court did not err and there was no prejudice in admitting evidence of the “amount
charged” for medical bills because the “amount charged” could be admitted under either
the former or the amended version of section 490.715.5). For these reasons, Plaintiff’s
motion is denied.


     (3) Evidence of Causal Fault of Anyone Other Than 100% Fault to Mackey
       Plaintiff seeks to exclude evidence of the causal fault of anyone at trial other than
100% of fault to Mr. Allyn Mackey. Defendant does not oppose this motion. Plaintiff’s
motion is granted.


               (4) Argument or Inference of Plaintiff’s Attorneys’ Fees
       Plaintiff seeks to preclude Defendant from arguing or implying that his attorneys



                                              3
have a contingency or other interest in the recovery in this case. Plaintiff argues this
information is irrelevant and prejudicial. Defendant argues Plaintiff’s attorney’s fees are
discoverable and admissible because Plaintiff is seeking recovery of attorney’s fees.
The Court agrees with Plaintiff and finds introducing such evidence would have a
prejudicial effect and cause confusion if the jury heard evidence (or inference) related to
attorneys’ fees. Plaintiff’s motion is granted.


                  (5) Tax Consequences of a Verdict for Plaintiff
       Plaintiff moves to preclude comments about or reference to any tax implications
for a jury award. Defendant does not oppose the motion. Plaintiff’s motion is granted.


        (6) Comparing a Personal Injury Lawsuit to the Lottery or Gambling
       Plaintiff moves to preclude comments comparing a personal injury lawsuit to the
lottery or gambling. Defendant does not oppose the motion. Plaintiff’s motion is
granted.


                 (7) Referring to Plaintiff’s Subsequent Finger Injury
       Plaintiff seeks to exclude any reference to his subsequent finger injury (which
occurred while using an electric chipping hammer) because the evidence would be
prejudicial. Defendant argues the evidence relates to the limitations he was
experiencing with regard to his wrist injuries and may be used to impeach Plaintiff.
Defendant does not intend to argue Plaintiff’s subsequent finger injury is the same as
any claim for injury he has made or is seeking damages for that injury. Plaintiff’s motion
is denied.


                            (8) Additional Motions in Limine
       Plaintiff seeks to reserve his right to add additional motions in limine, if
necessary, after taking the deposition of defendant’s expert, Dr. Alexander Bailey, on
April 29, 2019, and after taking the deposition of Plaintiff’s own expert, Dr. Michael Hall,
on May 9, 2019. Defendant did not respond to this motion. Plaintiff’s motion is granted.




                                              4
Both parties may file additional motions in limine related solely to these two expert
witnesses within thirty days of completing the depositions.


                            B. Defendant’s Motions in Limine
       (1) Evidence, Testimony or Comments Concerning Poverty or Wealth
       Defendant seeks to exclude any plea of poverty, arguing a jury should not be
influenced by what might happen to a party as a result of the jury’s decision. Plaintiff does
not oppose the motion. Defendant’s motion is granted.


                (2) Amount of Money Defendant Has Spent on the Case
       Defendant contends evidence, testimony, or comments referring to the amount of
money Defendant has spent to defend the case, or its litigation resources should be
excluded. Plaintiff does not oppose this motion. To the extent Defendant calls
witnesses who have been or will be compensated for their testimony, that evidence will
be permitted. With regard to Defendant’s request in all other regards, the motion is
granted.


     (3) Evidence, Testimony or Comments Concerning the Existence of Liens
       Defendant seeks to exclude evidence, testimony, or comments about the
existence of any liens. Plaintiff does not oppose this motion. Defendant’s motion is
granted.


       (4) Testimony of Evidence and Witnesses Not Identified in Discovery
       Defendant seeks to exclude evidence and witnesses not disclosed during
discovery. Plaintiff does not oppose the motion to the extent he will not be prevented
from calling a witness who was disclosed in deposition testimony or in responses to
written discovery by either party. Defendant’s motion and Plaintiff’s request are
granted.


           (5) Statements Attributed to Defendant Not Identified in Discovery




                                              5
       Defendant seeks to exclude any statement attributed to Defendant that was not
identified in discovery. Plaintiff does not oppose this motion to the extent he will not be
prevented from introducing evidence of any statement by Defendant that was disclosed
in deposition testimony or in responses to written discovery by either party. Defendant’s
motion and Plaintiff’s request are granted.


 (6) Hearsay Statements of Doctors or Other Witnesses as to Facts and Damages
       Defendant asks that all hearsay statements be excluded. Plaintiff argues this
motion is overbroad. The Court agrees with Plaintiff. Defendant failed to identify any
specific evidence or testimony it seeks to exclude. To the extent hearsay evidence is
elicited and a timely objection is lodged, the Court will rule on those objections at that
time. Defendant’s motion is denied.


                                (7) Settlement Negotiations
       Defendant seeks to exclude evidence regarding settlement negotiations. Plaintiff
argues settlement negotiations are relevant to his claim based upon Defendant’s bad
faith conduct. The Court requires additional briefing on the issue of whether settlement
negotiations are admissible to prove bad faith conduct. The parties are directed to file
additional briefing regarding this motion on or before May 24, 2019. The Court defers
ruling on this motion until it receives the parties’ additional briefing.


              (8) Testimony by Expert Witnesses not Properly Identified
       Defendant seeks to preclude expert opinions not timely disclosed, specifically
Jeffrey Kaplan, M.D. Defendant argues that although Plaintiff “reserved a right” to
designate “portions of” Dr. Kaplan’s report, he has never done so, and he has not
designated Dr. Kaplan as an expert witness. Plaintiff argues Defendant’s motion should
be denied because Dr. Kaplan is a medical expert who Defendant hired. Therefore,
Plaintiff argues, Defendant had full knowledge of this expert’s credentials, his costs for
forensic work, and his opinions as set forth in Dr. Kaplan’s written reports, which
Defendant received. The Court agrees with Plaintiff. Defendant has not been




                                               6
prejudiced in any way by Plaintiff’s technical deficiencies due to timing of the disclosure.
Defendant’s motion is denied.


    (9) Defendant’s Failure to Undertake an Independent Medical Examination
        Defendant seeks to exclude evidence, testimony, or mention of its failure to
undertake an independent medical examination of Plaintiff because it is neither relevant
nor material. Plaintiff argues he is entitled to cross examine Defendant’s expert witness
regarding his opinions and conclusions, which are based upon the expert reviewing
Plaintiff’s medical records. The Court agrees with Plaintiff. This information is relevant,
and the jury is entitled to consider it when deciding whether to rely upon the opinions of
Defendant’s expert witness. Defendant’s motion is denied.


        (10)     Plaintiff’s Alleged Damages Not Disclosed Through Discovery
        Defendant seeks to exclude evidence, testimony, or comment concerning
Plaintiff’s alleged damages not disclosed through discovery. Plaintiff does not oppose
this motion to the extent he will not be prevented from introducing evidence of damages
disclosed in deposition testimony or in responses to written discovery by either party.
Defendant’s motion and Plaintiff’s request are granted.


          (11)    Members of the Jury Place Themselves in Plaintiff’s Shoes
        Defendant requests that the Court exclude all evidence, testimony, or comments
suggesting jurors place themselves in Plaintiff’s shoes. Plaintiff does not oppose this
motion. Defendant’s motion is granted.


 (12)    Failure to Call any Witness Equally Available to all Parties or any Witness
                    Not Available to or Under the Control of Defendant
        Defendant seeks to exclude evidence, testimony, comment or reference to the
failure to call a witness to testify, when that witness is equally available to the parties, or
the failure to call a witness who is not available to or under the control of Defendant.
Plaintiff does not oppose this motion. Defendant’s motion is granted.


        (13)     Defendant’s Original Pleading of Comparative Fault of Plaintiff


                                               7
        Defendant seeks to exclude evidence, testimony, or comments concerning
Defendant having originally pled comparative fault of Plaintiff. Plaintiff argues this
evidence is relevant to his claims, and he has a right to introduce abandoned pleadings
as evidence. The Court agrees with Plaintiff. Defendant’s motion is denied.


       (14)   Medical Causation Not Supported by Requisite Expert Testimony
        Defendant seeks to exclude evidence of medical causation not supported by
requisite expert testimony. Plaintiff does not respond to this motion. Defendant’s
motion is granted.


(15)    Plaintiff’s Alleged “Lost Opportunity” to Purchase and Rehabilitate a House
        Defendant seeks to exclude evidence regarding Plaintiff’s alleged “lost
opportunity” to purchase and rehabilitate a house. Plaintiff argues, as a property owner
and professional construction contractor, he is qualified to opine what it would have cost
to perform construction work to improve his property before he sold it.
        In general, lost profits are deemed “too remote, speculative, and too dependent
upon changing circumstances to warrant a judgment for their recovery.” Anderson v.
Abernathy, 339 S.W.2d 817, 824 (Mo. 1960) (internal quotation omitted). Lost profits
“may be recovered only when they are made reasonably certain by proof of actual facts,
with present data for a rational estimate of their amount.” Id. Here, Plaintiff has
provided no such facts and data. Plaintiff’s alleged “lost opportunity” damages and/or
lost profits are speculative. Accordingly, Defendant’s motion is granted.


                                  III.   CONCLUSION
        As set forth above, Defendant’s motion to bifurcate is denied, Plaintiff’s Motions
in Limine are granted in part and denied in part, Defendant’s Motions in Limine are
granted in part, denied in part, and deferred in part. The parties are directed to file
additional briefing regarding Defendant’s motion to exclude settlement negotiations on
or before May 24, 2019.




                                             8
IT IS SO ORDERED.


                         /s/ Ortrie D. Smith
DATE: May 16, 2019       ORTRIE D. SMITH, SENIOR JUDGE
                         UNITED STATES DISTRICT COURT




                     9
